Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 5/6/22 regarding claims rejections under 35 U.S.C. 
103 in claims 1-3, 5-6, 8-13, 15-16, and 18-24 have been fully considered and they are persuasive. Therefore, the claims rejections for claims 1-3, 5-6, 8-13, 15-16, and 18-24 have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-6, 8-13, 15-16, and 18-24 are allowed.
The most pertinent prior arts are “Nielsen US 20160379074”, “Shen US 20150018018”, Mirov US 20140229103”, and “Naguib US 20140180627”. 
As to claim 1, the combination of Nielsen, Shen, Mirov and Naguib teaches all the claim limitations except “determining a magnetic field profile based on the magnetic infrastructure profile, wherein the magnetic field profile is determined based on a postulated magnetic model”, “classifying each of the set of polygons, based on a magnetic potential of a type of magnetic field interference source corresponding to a polygon”, and “assigning, based on the type of the magnetic interference source, default initial values to magnetic field profile parameters of each of the set of polygons, the default initial values being based on the postulated magnetic model”. The instant claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for use in generating a magnetic fingerprint map of an indoor area based on a postulated magnetic model with minimal or without any manual calibration, executed in a processor of a server computing device. The method and system improves accuracy and dependability of indoor positioning, magnetic fingerprinting accuracy, and overall accuracy for mobile device indoor navigation. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Nielsen, Shen, Mirov and Naguib to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 1, Paragraph 1; Page 2, Paragraph 6; and Page 15, Paragraph 52 in the filed specification.
As to claim 11, the combination of Nielsen, Shen, Mirov and Naguib teaches all the claim limitations except “determine a magnetic field profile based on the magnetic infrastructure profile, wherein the magnetic field profile is determined based on a postulated magnetic model”, “classifying each of the set of polygons, based on a magnetic potential of a type of magnetic field interference source corresponding to a polygon”, and “assigning, based on the type of the magnetic interference source, default initial values to magnetic field profile parameters of each of the set of polygons, the default initial values being based on the postulated magnetic model”. The instant claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for use in generating a magnetic fingerprint map of an indoor area based on a postulated magnetic model with minimal or without any manual calibration, executed in a processor of a server computing device. The method and system improves accuracy and dependability of indoor positioning, magnetic fingerprinting accuracy, and overall accuracy for mobile device indoor navigation. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Nielsen, Shen, Mirov and Naguib to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 1, Paragraph 1; Page 2, Paragraph 6; and Page 15, Paragraph 52 in the filed specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/            Examiner, Art Unit 2863                     

/TARUN SINHA/Primary Examiner, Art Unit 2863